DETAILED ACTION
	This is in response to the application filed on June 4th 2020, in which claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-3 are rejected based on their dependency.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the sensor device of claim 1”.  This renders the scope of the claim indefinite because claim 1 is for a “hail damage detection system”, not a “sensor device”.   Furthermore claim 3 depends from claim 1 so it is unnecessary to refer back to claim 1 in the body of the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 switches between “data” and “information” which makes the scope of the claim indefinite because it is not clear whether these are supposed to be the same or are something different.  For example, the claim recites “transmitting devices to send data”, but then states “receiver devices configured to transmit information”, and “a computer system to analyze data collected”.  Additionally the claim states “receiving information” but then “collecting, analyzing, comparing, and preserving data”.  This renders the scope of the claim indefinite.  Examiner suggests using consistent terminology, or clarifying what data/information are exactly.  
Also, the “receiving information …” step is indefinite because it recites receiving information from the sensor devices, the transmitter devices, the receiver devices and the computer system.  However, these are the only four elements recited by the claim.  So it is unclear who/what is receiving this data/information.  Examiner also recommends clarifying who/what performs the “collecting, analyzing, comparing …” step.  Upon overcoming the 112 rejection and claim objection below, claim 4 may be allowable.

Claim Objections
Claim 4 is objected to because of the following informalities:  it recites “the structure” of a building, and “the user”.  The first recitation should be “a structure”, and “a user” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Oakes, III et al. US 11,131,597 B1.

Regarding claim 1, Oakes discloses:
one or more sensor devices (Fig. 1A, col. 1 ln. 35-40 and col. 7 ln. 1-2);
one or more transmitter devices (Fig. 1A, col. 1 ln. 47-50 and col. 7 ln. 23-25);
one or more receiver devices (Fig. 1A, col. col. 1 ln. 6-63 and col. 7 ln. 23-25);
a computing system (monitoring hub is equivalent to computing system – see Figs. 1A, 1B);
wherein the sensor device is configured with one or more sensors to monitor,
detect, relay, preserve, or a combination thereof information and data on one or more
environmental conditions of its surroundings (Fig. 6 step 602, col. 5 ln 23-30);
wherein the sensor device is configured to be installed on physical property, such
as fixtures, equipment, on a building, within a building, on or within the fixture of a building,
within the components of a building, or a combination thereof (Fig. 1A, col. 2 ln. 43-46 and col. 7 ln. 3-5);
wherein the transmitter device is configured to transmit the information and data
from the one or more sensor devices to the one or more receiver devices (transmit data – col. 8 ln. 27-31; also see col. 15 ln. 24-26);
wherein the receiver device is configured to collect and transmit the information
and data from the one or more transmitting devices to a computing system (hub has interface to receive data from sensors – col. 7 ln. 23-25);
wherein the computing system is configured to preserve and analyze the
information and data (data store – col. 2 ln. 34-35, and analyze received sensor data – Fig. 6, col. 8 ln. 15-50);
wherein the computing system is configured to alert a user if specified criteria are
determined (col. 1 ln. 50, col. 2 ln. 15-17 and col. 8 ln. 15-17).

	Regarding claim 2, Oakes discloses the environmental conditions include one or more real-time and preserved evidence of vibration, pressure, temperature … hail, and other conditions that indicate damage to a structure (detect damage – abstract, Figs. 6-7).

	Regarding claim 3, Oakes discloses the computer system comprises: one or more processors, one or more memories, and one or more communication interfaces, wherein the one or more processors communicatively coupled to the one or more memories through the one or more communication interfaces (general purpose computer includes all of the above – see col. 20 ln. 30 – col. 21 ln. 25); 
	wherein the processor: receives information from the sensor device of claim 1; differentiates information from the sensor device of claim 1; presents the differentiated information to the user; and communicates to the user to take appropriate action (receive sensor damage information, analyze and notify user – see Figs. 6-7, col. ln 1 – col. 8 ln. 51).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Call et al. US 10,514,669 B1 discloses managing a property including insurance policies (abstract, Fig. 1) and using sensors to detect damage caused by weather including hail (col. 4 ln. 25-33, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975